Citation Nr: 0836936	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left ankle fracture with traumatic arthritis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
January 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim for 
an increased rating for a service-connected left ankle 
disability.

In a rating decision of April 2007, the RO increased the 
evaluation for the veteran's left ankle disability was 
increased from 20 percent to 30 percent, effective from 
October 22, 2003, the date of his increased rating claim.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available is awarded.  
AB v. Brown, 6 Vet. App. 35, (1993).  

The veteran testified before a decision review officer at the 
RO in September 2006, and before the undersigned at a hearing 
held at the RO in September 2007.  Transcripts of these 
hearings are of record.  This case was remanded for 
additional development in a November 2007 Board decision.  
The requested development has been completed.



FINDING OF FACT

The service-connected residuals of a left ankle fracture with 
traumatic arthritis are currently manifested by pain, 
stiffness, and limitation of motion, but without nonunion of 
the tibia or fibula, loss of use of the foot; or ankylosis in 
plantar flexion at 40 degrees or more or in dorsiflexion at 
10 degrees or more.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of a left ankle fracture with traumatic 
arthritis have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA provided VCAA required notice in correspondence sent to 
the veteran in November 2003, May 2004, and December 2007.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In 
particular, the December 2007 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  




VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

The VCAA letters cited above told the veteran that to 
substantiate the claim he needed evidence that the disability 
had worsened, and that he could substantiate the claim with 
evidence of its impact on work.  He was not told that he 
could substantiate the claim with evidence of its impact on 
daily life.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

In an April 2004 written statement, and later in oral 
testimony, the veteran provided specific information 
concerning the effects of his disability on daily life.  Such 
statements demonstrate the veteran's actual knowledge of the 
impact of his disability on daily life.  He was, therefore, 
not prejudiced by the absence of notice on this element.

Some of the rating criteria require specific findings as to 
the level at which the ankle is ankylosed in order to warrant 
an increased rating.  The veteran was not provided VCAA 
notice of this fact.  An April 2007 rating decision includes 
a discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in a 
May 2008 supplemental statement of the case (SSOC).  The 
veteran's representative also demonstrated his knowledge of 
rating criteria utilized in the present case in his September 
2008 Post Remand Brief.  The rating decision and supplemental 
statement of the case are post decisional documents, and as 
such could not provide legally sufficient VCAA notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
documents should have, however, served to put the veteran on 
notice as to what was needed.  He has had more than a year 
since the April 2007 rating decision and almost 6 months 
since the SSOC to submit additional evidence and argument and 
was afforded a hearing after the April 2007 decision.  As 
such, he has had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
The VCAA letters did provide specific examples of the 
evidence needed to substantiate the claim and explained how a 
rating would be assigned should entitlement to an increase be 
shown.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice in this case was provided after the 
initial adjudication.  The timing deficiency was, however, 
cured by readjudication in SSOCs issued after the notice was 
provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA also has duties to assist the veteran under the VCAA in 
obtaining evidence to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  It appears that all reported evidence has been 
obtained.  The veteran has also been afforded necessary 
examinations.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Diagnostic Code 5262 provides for a 30 percent rating where 
there is impairment of the tibia and fibula manifested by 
malunion with marked ankle disability.  If the impairment is 
manifested by nonunion of the tibia and fibula, and there is 
loose motion, requiring brace, a maximum rating of 40 percent 
is to be assigned.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5262.

Diagnostic Code 5270 provides for a 30 percent rating where 
there is ankylosis of the ankle in plantar flexion between 30 
and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 
degrees.  A 40 percent rating requires ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5284 provides for a 30 percent evaluation 
with a severe foot injury.  Actual loss of use of the foot 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

The veteran's service-connected left ankle disability is 
currently evaluated as 30 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The record shows that the veteran's original ankle injury 
occurred in military service in 1986, when he stepped into a 
hole and fractured his ankle.  He also suffered a dislocation 
of the bibiotalar joint.  He underwent surgery and had an 
open reduction and internal fixation of a fractured fibula 
and medial malleolus and reduction of syndesmosis.  The 
screws were later removed.

The veteran had a VA examination in December 2003 to evaluate 
the current severity of his left ankle disability.  His 
claims file was reviewed prior to the evaluation.  Notes in 
the examination report reflect that the veteran had suffered 
an intervening injury to the left ankle in July 2003 (he had 
stubbed it into a curb), which was diagnosed as an ankle/foot 
sprain, with new soft tissue swelling.  An X-ray in August 
2003 revealed significant arthritis at the talotibial joint 
space with marked narrowing.  The veteran reported current 
symptoms of daily pain, weakness, swelling, stiffness and 
fatigability to the examiner.  He stated that pain was worse 
in the morning and with prolonged standing.  The pain 
occasionally caused him to stumble or skip in an effort to 
maintain balance.  However, he denied a need of assistive 
devices for ambulation.  Use of Naproxen was not helpful for 
the pain.  The veteran denied losing time from work due to 
his ankle.

The physical examination revealed left ankle plantar flexion 
was possible between 0 and 20 degrees; left ankle 
dorsiflexion from 0 to 5 degrees; left ankle eversion from 0 
to 10 degrees; and left ankle inversion was possible from 0 
to 8 degrees.  There was pain with all ranges of motion.  
There was no guarding, or change in range of motion with 
repetitive use.  Non-pitting ankle swelling was noted and 
there was slight weakness when compared to the right ankle.  
Ankle redness and crepitus were absent.  Gait was steady to 
slightly limping.  The veteran was able to heel toe walk.  
There was abnormal shoe wear pattern on both outer heels and 
the veteran was observed to walk with a "duck feet" 
pattern.  

VA outpatient treatment records dated between August 2003 and 
September 2006 show intermittent complaints of left ankle 
pain, markedly increased after the veteran's intervening 
injury in July 2003.  However, the clinical notes indicate 
that upon x-ray there was no significant interval change from 
before.  No surgery was necessary.  Additional clinical notes 
in June 2004 reflect the veteran had a very swollen left 
ankle upon objective evaluation.  His gait was antalgic and 
he had limited motion.  He was nearly unable to dorsiflex the 
ankle joint and plantar flexion was only possible to about 15 
degrees.  

The veteran had another injury in June 2007 which involved 
someone stepping on his ankle while at the beach.  X-rays 
showed severe osteoarthritis of the tibiotalar and 
fibulotalar joint; no failure or loosening of the orthopedic 
hardware; and large bony structure within the anterior aspect 
of talus which may represent posttraumatic ossification or 
large loose body.

The veteran underwent his most recent VA examination in 
January 2008.  The examiner indicated review of the veteran's 
claims file.  The examiner noted that since the last VA 
examination in December 2003, the veteran's foot had been 
"stomped on" at a beach, thus requiring the veteran to 
visit the emergency room where he received antibiotics for a 
cellulitis.  

Currently, the ankle remained "pretty stiff" with swelling, 
arthritis build up, numb toes and dry skin over the top of 
the foot, without much circulation.  The medial left ankle 
was sore with walking where the screws are located.  The 
veteran reported a little more sensitivity, aching, numbness 
and pain since the last examination.  He stated he needed a 
larger shoe for the left foot and felt like it is affecting 
the other leg as he must compensate.  He also used pain 
medication with good effect.  The veteran denied use of 
assistive aids for walking.  He was reportedly able to stand 
between 3-8 hours, with short rest periods.  There were no 
functional limitations to walking.  He did report symptoms of 
giving way, instability, pain, stiffness, and weakness.  
There were no episodes of dislocation or subluxation.  Flare-
ups were moderate; occurred on a weekly basis; and required 
that he sit after prolonged standing.  

Upon physical examination, the veteran had good propulsion 
with adequate push-off.  The examiner noted that the veteran 
had a brisk gait when he was surreptitiously observed 
crossing the parking lot, slightly asymmetric with left foot 
toed out approximately 30 degrees.  There was evidence of 
abnormal weight bearing with callus formation on the plantar 
surface of the medial 1st and lateral 5th metatarsophalangeal 
(MTP) joints and posterior heel.  There was no skin 
breakdown.  Range of motion included dorsiflexion from -5 to 
0 degrees and plantar flexion from 0 to 5 degrees.  There was 
pain during all range of motion, without any additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, incoordination, or lack of endurance.  

There also was no loss of bone, joint ankylosis, tendon 
deformity, or instability upon objective examination.  A 
varus angulation of 5 degrees was noted.  In conclusion, the 
examiner stated that the veteran's left ankle was very nearly 
ankylosed.  Neutral position was at 5 degrees of plantar 
flexion with weight bearing.  He was unable to plantar flex 
beyond 5 degrees, i.e. he had a net mobility of only 5 
degrees.  The veteran was able to heel walk, but not toe walk 
as this was too painful.  Bony joint enlargement was visible 
with a larger left ankle circumference as compared to the 
right.  

The examiner opined that the veteran's disability was not 
such that he would be equally well served by an amputation at 
the left ankle with a suitable prosthesis in place, i.e. 
there was no loss of use of the left foot.  The overall 
severity of the service-connected left ankle disability was 
moderate.  While limitation of movement of the left ankle was 
severe, there was very little alteration of the veteran's 
gait and was notably brisk with good propulsion.  

Since the veteran is already rated at 30 percent, the only 
applicable Diagnostic Codes which would afford the veteran 
higher ratings are Diagnostic Codes 5262, 5270 and 5271.  
See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic 
Code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology)

In order to warrant the next highest rating of 40 percent, 
which is the maximum rating available under Diagnostic Code 
5262, there would need to be evidence of nonunion of the 
tibia and fibula, with loose motion, requiring brace.  The 
veteran has testified that he occasionally wraps an Ace 
bandage around his ankle; however, there is no clinical 
evidence of nonunion of the tibia and fibula with loose 
motion in the cumulative record.  X-rays have been 
interpreted as showing significant abnormalities, but 
nonunion has not been reported.  The veteran has not been 
prescribed use of a brace by medical personnel for his 
service-connected left ankle disability.  During the 
examination in 2003, the veteran's gait was steady to 
slightly limping, but he had also had a recent intervening 
left ankle injury.  More recent objective findings reveal 
there is very little alteration of the veteran's gait despite 
his disability, and it is notably brisk with good propulsion.  
Thus, the criteria for a 40 percent rating under this Code 
are not met.

In order to warrant the next highest rating of 40 percent, 
which is the maximum rating available under Diagnostic Code 
5270, there would have to be evidence of ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  While a steady decrease in the left 
ankle range of motion is apparent in the clinical records on 
file, the VA examination findings show that the veteran's 
left ankle is not currently ankylosed.  The 2008 examiner 
indicated that the ankle was "nearly ankylosed" and thus 
consideration under this Diagnostic Code is warranted.  
Still, the service-connected left ankle is not ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, and there is no clinical evidence of 
ankylosis with abduction, adduction, inversion or eversion 
deformity.  Therefore, the veteran is not entitled to a 40 
percent evaluation under this Code.

To warrant the next highest rating of 40 percent, which is 
the maximum rating available under Diagnostic Code 5284, 
there would have to be evidence of actual loss of use of the 
foot.  The record does not show the veteran has loss of use 
of his foot.  He is able to ambulate without assistive 
devices and the 2008 VA examiner opined that "the veteran's 
disability is not such that he would be equally well served 
by an amputation at the left ankle with a suitable prosthesis 
in place, i.e. there was no loss of use of the left foot."  

The Board is aware that the veteran's left ankle causes him 
significant disability in the way of pain, stiffness, and 
limited motion.  The veteran testified that he experiences 
symptoms of stiffness, moderate instability, pain in his left 
ankle, and has intermittent flare-ups, particularly when 
standing for prolonged periods. Consideration has been given 
to 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board has considered the 
veteran's pain, limited motion, swelling, weakness, and 
excess fatigability.  However, these provisions are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Assuming for the sake of argument that 38 C.F.R. §§ 4.40, 
4.45 are potentially applicable, at the December 2003 
examination, the veteran demonstrated no guarding, nor was 
there a change in range of motion with repetitive use 
testing.  Likewise, at the most recent VA examination in 
2008, it was noted that although there was pain during all 
range of motion testing, upon repetitive motion testing the 
ankle joint had no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, 
incoordination, or lack of endurance.  Thus, a further 
increased evaluation, based on pain or functional loss alone, 
is not warranted under the holding in DeLuca or the 
provisions of 38 C.F.R. § 4.40 and § 4.45.  

Due consideration has been given to Hart v. Mansfield, 21 
Vet. App. 505 (2007); however a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  38 C.F.R. §§ 4.7, 4.21.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In the instant case the RO considered the applicability of § 
3.321 in the February 1997 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The veteran's disability is manifested by deformity, 
limitation of motion and associated symptoms of pain.  As 
discussed above the rating criteria contemplate these 
symptoms.

The evidence clearly does not suggest that the service-
connected left ankle disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  This disorder has not required 
frequent periods of hospitalization.  In addition, while the 
veteran is not currently employed, at his 2008 hearing he 
testified that he left his two prior jobs in 2006 for 
personal reasons unrelated to his ankle disability.  He also 
indicated that he had not since tried to obtain employment 
also for reasons unrelated to his ankle-namely readjusting 
after his move from another state.  Therefore, the service-
connected ankle disability has not been shown by the evidence 
of record to markedly interfere with employment.  The 
disability has not required any recent periods of 
hospitalization.  Hence referral for consideration of an 
extraschedular rating is not warranted.

In reaching its decision in this case the Board has 
considered the doctrine of reasonable doubt, but does not 
find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal 
must be denied.


ORDER

An increased rating for the residuals of a left ankle 
fracture with traumatic arthritis, currently evaluated as 30 
percent disabling, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


